DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: P.138, Ln.3 discloses “442” drawing shows “443”.  Amend so that drawings and specification match.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 23 are rejected as they depend from a claims that was cancelled.  Claim 11 was interpreted as depending from claim 1 and claim 23 was also interpreted as depending from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 20, 21, 30-33, 43, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200413291-A1 to Chu in view of US-20180206190-A1 to Cherian.

Regarding claim 1 Chu teaches a method for wireless communication by a multi-link device (MLD), comprising (P.21, discloses a method for wireless communication by a multi-link device (MLD) where the links comprise a first and second link): establishing a multi-link association between an access point (AP) MLD and a non­ AP MLD, wherein the multi-link association includes a first link between a first station (STA) interface of the non-AP MLD and a first basic service set (BSS) of the AP MLD and further includes a second link between a second STA interface of the non-AP MLD and a second BSS of the AP MLD (Fig. 1, P.12, discloses the establishing of a multi-link association between an access point and a station each establishing a basic service set which is established by the access point described a establishing a link between an access point (AP MLD) and a station (non-AP MLD) in this case over communication channels 40 and 42); but does not teach...and sending or receiving signaling, via the first link, to activate or deactivate the second link.

Cherian teaches... and sending or receiving signaling, via the first link, to activate or deactivate the second link (P.39, Lns. 10-15, discloses sending or receiving signaling via the first link to activate or deactivate the second link described as where the receiving wireless device 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu by incorporating the teachings of Cherian because it allows an apparatus or method to dynamically activate/deactivate a wireless link for multi-link communication based on indications and the second link may be deactivated based on expiration of a timer (Cherian, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Chu and Cherian teach the method of claim 1, Cherian teaches...wherein the first link is an anchor link of the multi-link association and the second link is an auxiliary link of the multi-link association (P. 57 Lns. 13-18, discloses the first link is an anchor link of the multi-link association and P.61, discloses the second link is an auxiliary link of the multi-link association).

Regarding claim 3 Chu and Cherian teach the method of claim 1, Cherian teaches...wherein the signaling includes an indication to activate or deactivate the second link, the indication included in an aggregated control (A­ Control) field of a first frame sent or received via the first link (P.57, Lns. 10-20 discloses the signaling includes indication to activate/deactivate the second link, the indication included in an aggregated control field of a 

Regarding claim 6 Chu and Cherian teach the method of claim 3, Cherian teaches...wherein the first frame is a frame format selected from a group consisting of a management frame (P.57, Ln. 10) ), a control frame, a data frame (P.57, Lns.10-14), a request to send (RTS), a clear to send (CTS), an acknowledgement (P.50, described as a Block Acknowledgement), a power saving poll (PS-POLL) frame, a quality-of service (QoS) Null frame, and a null data packet (NDP).

Regarding claim 20 Chu and Cherian teach the method of claim 1, Cherian teaches...further comprising: determining a target wake time (TWT) service period (SP) for the second link; and activating the second link during the TWT SP (P.60, Lns. 1-15, discloses determining a TWT SP for a second link and activating the second link during the TWT SP described an active link that can be activated via an indication specifying the time “x” as it is the case of TWT SP, target beacon transmission time, a PPDU duration or transmission opportunity).

Regarding claim 21 Chu and Cherian teach the method of claim 1, Cherian teaches...wherein establishing the multi-link association includes communicating multi-link capability parameters between the AP MLD and the non-AP MLD, wherein the multi-link capability parameters include at least a first value indicating a warm up time associated with a 

Regarding claim 30 Chu and Cherian teach the method of claim 1, Cherian teaches...wherein the non-AP MLD is a single radio client that is capable of using a multi-link association by switching a single radio of the non-AP MLD from the first link to the second link when the second link is activated (P.80-82 discloses the non-AP MLD described as a STA uses a single radio client that is capable of a multi-link association by switching a single radio to the second link).

Regarding claim 31 Chu and Cherian teach the method of claim 1, Chu teaches...wherein the indication to activate the second link is transmitted via a non-multiple-input-multiple-output (non-MIMO) communication via the first link (P.16 discloses the indication to activate a second link transmitted via a STA (non- MLD), the method further comprising: deactivating the second link or the first link during a MIMO communication via the other one of the second link or the first link (P.17, discloses deactivating the second link or the first link during MIMO communication via other one of the second or first link when using AP MLD).

Regarding claim 32 Chu and Cherian teach the method of claim 1, Cherian teaches...further comprising: designating one of the first link or the second link as an anchor link of the multi-link association regardless of which link was used to establish the multi-link 

Regarding claim 33 (Original) The method of claim 32, Chu teaches...further comprising: changing a designation of the anchor link to another one of the first link or the second link, wherein the anchor link is a link that is maintained for signaling regarding the multi-link association and other links are designated as auxiliary links that can be dynamically activated using signaling via the anchor link (P.18, discloses changing a designation based on changes on the communication channel, new capability announcements that are either indicated or broadcasted to all the links and specifically to the link pair.  The AP MLD or STA MLD assume the newly assigned or broadcasted capability announcements).

Regarding claim 43 Chu teaches an apparatus, comprising: a first station (STA) interface configured to establish a first link between the first STA interface and a first basic service set (BSS) of an access point (AP) MLD as part of a multi-link association; a second STA interface configured to establish a second link between the second STA interface and a second BSS of the AP MLD as part of the multi-link association (Fig. 1, P.12, discloses the establishing of a multi-link association between an access point and a station each establishing a basic service set which is established by the access point described a establishing a link between an access point (AP MLD) and a station (non-AP MLD) in this case over communication channels 40 and 42); and a processor configured to output or obtain signaling (P. ), but does not teach...via the first STA interface, the signaling including an indication to activate or deactivate the second link.

Cherian teaches.. via the first STA interface, the signaling including an indication to activate or deactivate the second link (P.39, Lns. 10-15, discloses sending or receiving signaling via the first link to activate or deactivate the second link described as where the receiving wireless device monitors the first link described as anchor link for indication that the second link needs to be activated).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu by incorporating the teachings of Cherian because it allows an apparatus or method to dynamically activate/deactivate a wireless link for multi-link communication based on indications and the second link may be deactivated based on expiration of a timer (Cherian, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 45 Chu and Cherian teach the apparatus of claim 43, Cherian teaches...wherein the indication to activate or deactivate the second link is included in an aggregated control (A-Control) field of a first frame sent or received via the first link(P.57, Lns. 10-20 discloses the signaling includes indication to activate/deactivate the second link, the indication included in an aggregated control field of a first frame sent or received via the first link described as the aggregation of communications or advertising of capabilities via indications, non-data, control frames, management frames via the first link ).

Regarding claim 48 Chu and Cherian teach the apparatus of claim 45, Cherian teaches...wherein the first frame is a frame format selected from a group consisting of a management frame (P.57, Ln. 10) ), a control frame, a data frame (P.57, Lns.10-14), a request to send (RTS), a clear to send (CTS), an acknowledgement (P.50, described as a Block Acknowledgement), a power saving poll (PS-POLL) frame, a quality-of service (QoS) Null frame, and a null data packet (NDP).

Claims 9, 11, 23, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200413291-A1 to Chu and US-20180206190-A1 to Cherian in view of US-20190253194-A1 to Jiang.

Regarding claim 9 Chu and Cherian teach the method of claim 3, do not teach...wherein the first frame is first media access control (MAC) protocol data unit (MPDU).

Jian teaches... wherein the first frame is first media access control (MAC) protocol data unit (MPDU) (Fig. 2A, P.38, Lns.1-8 discloses a frame is a media access control (MAC) protocol data unit (MPDU) as disclosed in Fig. 2A, which is a preamble with a MPDU delimiter and MAC header that indicates activation or time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu and Cherian by incorporating the 

Regarding claim 11 Chu and Cherian teach the method of claim 10, but does not teach...wherein the first MPDU includes data in a payload portion and the indication to activate the second link in a header portion.

Jiang teaches... wherein the first MPDU includes data in a payload portion and the indication to activate the second link in a header portion (Fig. 2A, P.38, Lns.1-8 discloses a frame is a media access control (MAC) protocol data unit (MPDU) as disclosed in Fig. 2A, which is a preamble with a MPDU delimiter and MAC header that indicates activation or time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu and Cherian by incorporating the teachings of Jiang because it allows an apparatus or method to dynamically activate/deactivate a wireless link for multi-link communication based on indications and the second link may be deactivated based on expiration of a timer (Jiang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 23 Chu and Cherian teach the method of claim 22, but does not teach...further comprising: determining a delay or initial data padding for a communication on the second link for use immediately after activating the second link and before communicating data via the second link.

Jian teaches.... further comprising: determining a delay or initial data padding for a communication on the second link for use immediately after activating the second link and before communicating data via the second link (P.39, discloses determining a delay or initial padding for a communication that between different types of traffic ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu and Cherian by incorporating the teachings of Jiang because it allows an apparatus or method to dynamically aggregate traffic of different types or different links via A-MPDU which can apply to a Quality of Service or traffic differentiation (Jiang, P.41). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 51 Chu and Cherian teach the apparatus of claim 45, but does not teach...wherein the first frame is first media access control (MAC) protocol data unit (MPDU).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu and Cherian by incorporating the teachings of Jiang because it allows an apparatus or method to dynamically activate/deactivate a wireless link for multi-link communication based on indications and the second link may be deactivated based on expiration of a timer (Jiang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 52 Chu, Cherian, and Jiang teach the apparatus of claim 51, Jiang teaches...wherein the first MPDU is included in an aggregated MPDU (A-MPDU) transmission, and wherein the first MPDU includes data in a payload portion and the indication to activate the second link in a header portion (Fig. 2A, P.38, Lns.1-8 discloses a frame is a media access control (MAC) protocol data unit (MPDU) as disclosed in Fig. 2A, which is a preamble with a MPDU delimiter and MAC header that indicates activation or time).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200413291-A1 to Chu and US-20180206190-A1 to Cherian in view of US-20200137626-A1 to Huang.

Regarding claim 14 Chu and Cherian teach the method of claim 1, but does not teach...wherein establishing the multi-link association includes communicating a configuration of the second link, the configuration indicating one or more parameters selected from a group consisting of bandwidth, wireless channel, transmission rate, and frequency band.

Huang teaches... wherein establishing the multi-link association includes communicating a configuration of the second link, the configuration indicating one or more parameters selected from a group consisting of bandwidth, wireless channel, transmission rate, and frequency band (P. 93, discloses the establishing the multi-link association includes communicating a configuration of the second link that indicates one or more parameters described as frequency band, operating channel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu and Cherian by incorporating the teachings of Huang because it allows an apparatus or method to dynamically configure parameters identifying traffic identifiers assignments for multi-link communication (Huang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200413291-A1 to Chu and US-20180206190-A1 to Cherian in view of US-20200163141-A1 to Hsu.

Regarding claim 28 Chu and Cherian teach the method of claim 1, but does not teach...wherein the first link includes a first set of spatial streams and the second link includes a second set of spatial streams.

Hsu teaches...wherein the first link includes a first set of spatial streams and the second link includes a second set of spatial streams (Fig. 1, P.28 discloses the first set and second set of spatial streams belong to the first and second link).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu and Cherian by incorporating the teachings of Hsu because it allows an apparatus or method to dynamically associate the specific capabilities and operational parameters of each link and can be updated through a frame exchange when the link is enabled (Hsu, P.41). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 34, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200413291-A1 to Chu in view of US-20180206190-A1 to Cherian and US-8611257-B1 to Nachum.

Regarding claim 34 Chu teaches a method for wireless communication by a non access point (non-AP)  multi-link device (MLD), comprising (P.10 discloses a non-access point, P. 21 

Cherian teaches... and deactivating the second link by causing the second STA interface to enter a doze state (P.39, discloses deactivating the second link by causing the second STA interface to enter a doze state described as inactive state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu by incorporating the teachings of Cherian because it allows an apparatus or method to dynamically activate/deactivate a wireless link for multi-link communication based on indications and the second link may be deactivated based on expiration of a timer (Cherian, Abs). The motivation is that by applying a well-known 

Nachum teaches.... determining that the second link can be deactivated based, at least in part, on an amount of traffic for the second link being below a threshold amount (Col.4, Lns.58-68, discloses deactivation of links based on traffic thresholds.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu by incorporating the teachings of Nachum because it allows an apparatus or method to dynamically disable a link based on first boundary threshold traffic load (Nachum, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 35 Chu, Cherian, and Nachum teach the method of claim 34, Chu teaches...further comprising: receiving signaling, via the first link, to activate the second link (P.23, discloses the receiving signaling described as capability announcements via the first link to activate the second link); Cherian teaches...and activating the second link by causing the second STA interface to enter an awake state (P. 39, Lns. 14-20, discloses the activating the second link by causing the second STA interface to enter an awake state described as the anchor link sending an indication that enter the STA into the awake state described as setting in the active state by powering up transmitting/receiving components).

Regarding claim 38 Chu, Cherian, and Nachum teach the method of claim 34, Chu teaches...wherein the first link is designated as an anchor link and the second link is designated as an auxiliary link during the multi-link association, the method further comprising (P.18, discloses changing a designation based on changes on the communication channel, new capability announcements that are either indicated or broadcasted to all the links and specifically to the link pair.  The AP MLD or STA MLD assume the newly assigned or broadcasted capability announcements), after the multi-link association: changing the designation of the anchor link from the first link to the second link (P. 48, discloses various examples how and AP designates an anchor or using beacons to establish a multi-link association): but does not teach...and deactivating the first link by causing the first STA to enter a doze state.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200413291-A1 to Chu, US-20180206190-A1 to Cherian, and US-8611257-B1 to Nachum in view of US-20200137626-A1 to Huang.

Regarding claim 36 Chu, Cherian, and Nachum teach the method of claim 35, but does not teach...wherein the signaling to activate the second link includes a traffic indication from the AP MLD that indicates buffered downlink traffic for the second link.

Huang teaches... wherein the signaling to activate the second link includes a traffic indication from the AP MLD that indicates buffered downlink traffic for the second link (P.48, the signaling 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chu and Cherian by incorporating the teachings of Huang because it allows an apparatus or method to dynamically configure parameters identifying traffic identifiers assignments for multi-link communication for data traffic (Huang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Allowable Subject Matter
Claims 37, 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the mean reason for allowance of the claims under discussion is the inclusion of “switching one or more antennas from a first connection to the first STA interface to a second connection to the second STA interface; and causing the second STA interface to enter the awake state for multi-input-multiple­ output (MIMO) communication using multiple antennas including the one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892: US-20130051261-A1 to Kazmi, P.65, MIMO mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476